Cite as: 590 U. S. ____ (2020)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
      MICHAEL ST. HUBERT v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
               No. 19–5267. Decided June 8, 2020

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) imposes several restrictions on inmates
seeking to file a second or successive habeas petition. See
28 U. S. C. §§2244, 2255. Among other things, the inmate
must first seek leave from a court of appeals, which may not
authorize a filing unless the inmate demonstrates, as a
prima facie matter, that the petition will be based either on
new evidence sufficient to establish that no reasonable fact-
finder would have found the defendant guilty or on a new
constitutional rule made retroactive on collateral review.
§§2244(b)(2), (3); §2255(h). An order denying authorization
“shall not be appealable and shall not be the subject of a
petition for rehearing or for a writ of certiorari.”
§2244(b)(3)(E). But an inmate seeking such authorization
from the Court of Appeals for the Eleventh Circuit faces
even greater hurdles.
   Unlike its sister circuits, the Eleventh Circuit has inter-
preted the relevant statutes to mandate an authorization
decision within 30 days, leaving the court little time to con-
sider a complex inmate application. In re Williams, 898 F.
3d 1098, 1102 (2018) (Wilson, J., concurring). Under Elev-
enth Circuit rules, the applicant must confine his or her en-
tire legal argument to a form on which “[f]ew prisoners
manage to squeeze more than 100 words.” 918 F. 3d 1174,
1198 (2019) (Wilson, J., dissenting from denial of reh’g en
2                 ST. HUBERT v. UNITED STATES

                     Statement of SOTOMAYOR, J.

banc). That limited form is the only submission that the
court typically accepts: The Government seemingly “never
files a responsive pleading,” and the court never grants oral
argument. Ibid. Surprisingly still, this perfunctory process
affects future claimants too, and not only those who find
themselves in the second or successive petition posture.
The Eleventh Circuit has published several of its orders
denying permission to file a second or successive petition,
and determined that all future litigants (including those on
direct appeal) are bound to the holdings of these orders un-
less and until an en banc Eleventh Circuit or this Court
says otherwise. See 909 F. 3d 335, 346 (2018).
   These factors make out a troubling tableau indeed. Most
importantly, they raise a question whether the Eleventh
Circuit’s process is consistent with due process. The Elev-
enth Circuit has not yet appeared to address a procedural
due process claim head on, so I will leave it to that court to
consider the issue in the first instance in an appropriate
case. In the meantime, nothing prevents the Eleventh Cir-
cuit from reconsidering its practices to make them fairer,
more transparent, and more deliberative.
                              I
   Petitioner Michael St. Hubert and several other petition-
ers1 have had their direct appeals or initial habeas petitions
decided based on binding precedent issued through the
above-mentioned process. I describe the course faced by
St. Hubert, as it is representative of the process for many
petitioners.
   St. Hubert was convicted of two counts of brandishing a
firearm during a crime of violence under 18 U. S. C. §924(c).
——————
   1 Williams v. United States, No. 18–6172; Gonzalez v. United States,

No. 18–7575; Robinson v. United States, No. 19–5451; Mack v. United
States, No. 19–6355; Boston v. United States, No. 19–7148; Hunt v.
United States, No. 19–7506; Smith v. United States, No. 19–7527; Alston
v. United States, No. 19–7672.
                      Cite as: 590 U. S. ____ (2020)                     3

                      Statement of SOTOMAYOR, J.

The putative “crimes of violence” underlying these convic-
tions were Hobbs Act robbery and attempted Hobbs Act rob-
bery, both in violation of 18 U. S. C. §951. Under §924(c),
St. Hubert faced increased sentencing exposure and was
sentenced to consecutive terms of 300 months’ imprison-
ment on one count and 84 months’ imprisonment on an-
other.
   On direct appeal, St. Hubert argued that his Hobbs Act
crimes were not “crime[s] of violence” under §924(c).2 After
many twists and turns, the Eleventh Circuit disagreed. 909
F. 3d, at 345–346. The Court of Appeals held both that the
residual clause, §924(c)(3)(B), was not void for vagueness—
a holding that this Court rejected in United States v. Davis,
588 U. S. ___ (2019)—and that St. Hubert’s Hobbs Act
crimes constituted crimes of violence under the elements
clause, §924(c)(3)(A). In holding that Hobbs Act robbery
was a crime of violence under the elements clause, the Elev-
enth Circuit noted that it “ha[d] already” reached that con-
clusion in prior cases. 909 F. 3d, at 345. But those prece-
dents were not fully briefed direct appeals subject to
adversarial testing; instead, they were denials of applica-
tions seeking authorization to file second or successive ha-
beas petitions. Ibid. (citing In re Saint Fleur, 824 F. 3d
1337, 1340–1341 (CA11 2016), and In re Colon, 826 F. 3d
1301, 1305 (CA11 2016)). The court rejected St. Hubert’s
objection that orders resolving such applications should not
be binding precedent. It declared that published three-
judge orders resolving second or successive habeas petitions

——————
  2 Section 924(c) defines a crime of violence as a felony that “has as an

element the use, attempted use, or threatened use of physical force
against the person or property of another,” §924(c)(3)(A), or, “that by its
nature, involves a substantial risk that physical force against the person
or property of another may be used in the course of committing the of-
fense,” §924(c)(3)(B). The first clause is known as the elements clause;
the second is known as the residual clause. See United States v. Davis,
588 U. S. ___, ___ (2019) (slip op., at 2).
4              ST. HUBERT v. UNITED STATES

                  Statement of SOTOMAYOR, J.

under §2255 are “binding precedent on all subsequent pan-
els of this Court, including those reviewing direct appeals
and collateral attacks, ‘unless and until [they are] overruled
or undermined to the point of abrogation by the Supreme
Court or by this Court sitting en banc.’ ” 909 F. 3d, at 346.
   The Eleventh Circuit declined to rehear en banc St. Hu-
bert’s case. 918 F. 3d, at 1174. Several judges dissented,
explaining the many “grave problems” with the Eleventh
Circuit’s perfunctory practices surrounding applications to
file second or successive habeas petitions. Id., at 1197
(opinion of Wilson, J). As one judge explained, “[i]t is an
aberration that a statute meant to govern the treatment of
inmates who seek to file a second or successive §2255 mo-
tion now serves as a tool for this Court to limit the review
of prison sentences on direct appeal.” Id., at 1200–1201
(Martin, J., dissenting). In those judges’ view, the court’s
procedures stymied its “ability to administer justice to the
people who come before” it. Id., at 1200.
                                II
   “The courts of appeals have significant authority to fash-
ion rules to govern their own procedures.” Cardinal Chem-
ical Co. v. Morton Int’l, Inc., 508 U. S. 83, 99 (1993). Under
Federal Rule of Appellate Procedure 47(b), moreover, the
Courts of Appeals may adopt local rules and internal oper-
ating procedures consistent with applicable federal law and
“may regulate practice in a particular case in any manner
consistent with federal law, [the FRAP], and local rules of
the circuit.” But the Eleventh Circuit is significantly out of
step with other courts in how it approaches applications
seeking authorization to file second or successive habeas
petitions.
   First, compared to other Courts of Appeals, the Eleventh
Circuit publishes far more of its orders denying authoriza-
tion. From 2013 to 2018, the Eleventh Circuit published 45
                      Cite as: 590 U. S. ____ (2020)                     5

                      Statement of SOTOMAYOR, J.

such orders, while all of the other Circuits combined pub-
lished 80. Williams, 898 F. 3d, at 1102 (Wilson, J., concur-
ring). Second, other Circuits generally do not treat the rel-
evant statute as mandating a decision within 30 days. Ibid.
Finally, many other Circuits “often consider briefing from
the government before issuing a published order; some also
entertain oral argument from both parties.” Id., at 1103.
The Eleventh Circuit, by contrast, does not grant oral argu-
ment in any noncapital cases; nor does the court typically
receive individualized briefs from the petitioner or the Gov-
ernment before decision. Ibid. Making matters worse, the
court often decides the merits of the habeas claims sought
to be presented in the second or successive habeas petition,
when the statutory question at the preliminary authoriza-
tion stage is simply whether the applicant has “ma[de] a
prima facie showing that the application satisfies” the au-
thorization requirements, §2244(b)(3)(C). See 918 F. 3d, at
1203 (Martin, J., dissenting from denial of reh’g en banc).3
   In sum, the Eleventh Circuit represents the “worst of
three worlds.” Williams, 898 F. 3d, at 1104. It “publish[es]
the most orders,” “adhere[s] to a tight timeline that the
other circuits have disclaimed,” and “do[es] not ever hear
from the government before making [its] decision.” Ibid. In
this context, important statutory and constitutional ques-
tions are decided (for all future litigants) on the basis of
fewer than 100 words of argument. See 918 F. 3d, at 1196
(opinion of Wilson, J).
——————
   3 In the certificate-of-appealability (COA) context, where an inmate

must make a threshold “substantial showing of the denial of a constitu-
tional right,” §2253(c)(2), this Court has cautioned that the threshold in-
quiry is “not coextensive with a merits analysis” and that any court that
“ ‘justif[ies] its denial of a COA based on its adjudication of the actual
merits . . . is in essence deciding an appeal without jurisdiction,’ ” Buck
v. Davis, 580 U. S. ___, ___ (2017) (slip op., at 13) (quoting Miller-El v.
Cockrell, 537 U. S. 322, 336–337 (2003)). This principle provides yet an-
other reason, apart from the due process issues that petitioners focus on,
to doubt the Eleventh Circuit’s practices.
6              ST. HUBERT v. UNITED STATES

                  Statement of SOTOMAYOR, J.

   Notably, this Court has been wary of affording full prec-
edential weight to its own decisions based on so little argu-
ment. The Court has explained, for example, that “sum-
mary action” in this Court without merits briefing or oral
argument “does not have the same precedential effect as
does a case decided on full briefing and argument.” Gray v.
Mississippi, 481 U. S. 648, 651, n. 1 (1987) (citing Edelman
v. Jordan, 415 U. S. 651, 671 (1974)). Further, as “part of
our ‘deep-rooted historic tradition that everyone should
have his own day in court,’ ” Richards v. Jefferson County,
517 U. S. 793, 798 (1996), issue preclusion can bind a non-
party to a suit only when certain minimum requirements,
consistent with due process, have been met, id., at 798–799;
see also Taylor v. Sturgell, 553 U. S. 880 (2008).
   To be sure, this case rests not on issue preclusion but on
stare decisis, and implicates not this Court’s practices but
the precedential weight another court grants to its own
opinions. But these doctrines stem from a common concern:
Decisions that bind other litigants should, at the very least,
be based on more than minimal briefing. That animating
principle, in turn, casts doubt on the Eleventh Circuit’s
practices at issue here.
   Before the Eleventh Circuit addresses a procedural due
process challenge to its practices, there are many steps that
the court could take to make its process fairer. It could, for
example, solicit fuller briefing on those (relatively few) ap-
plications that present open questions of law. It could even
allow limited oral argument for the thorniest of questions
presented through those applications (especially questions
that may affect many future litigants). And it could afford
precedential value only to those orders resulting from a ro-
bust process. Regardless of what the Due Process Clause
requires, these procedures would better accord with basic
fairness—and would ensure that those like St. Hubert
would not spend several more years in prison because of ar-
tificially imposed limitations like 100 words of argument.